 360DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational Union of District 50, Allied and Techni-calWorkers of the United States and Canada anditsLocal 13102(Kelly Foundry and Machine Co.,Inc.)andJohnD.Fenstermacher.Case6-CB-2170 (Post 9-CB-2022)January 22, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn August 9, 1972, Administrative Law Judge'Eugene E. Dixon issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, the Respondentsfiled cross-exceptions and a supporting brief, and ananswering brief to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, asamended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed.iThe title of "TrialExaminer"was changed to "Administrative LawJudge" effective August 19, 1972TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Trial Examiner: This proceedingbrought under Section 10(b) of the National LaborRelations Act as amended (61 Stat.136), herein called theAct, was heard at Elkins, West Virginia, on May 4, 1972.The complaint, datedMarch 27, 1972, was based oncharges filed June 21 and July 17, 1971, and March 21,1972,by JohnFenstermacher, an individual,and wasissued by the Regional Director for Region 6 (Pittsburgh,iIsay "presumably"for the following reasons In his opening statementtheGeneral Counsel contended that a union by going out on stoke inviolation of a no-strike clause in a contract"to achieve what could possiblybe considered a lawful end"under the contract(ie, requiring the employerto replace an employee that has been called back to work contrary to theseniority provisions in the contract)acts in derogation of its duty of fairrepresentation of the employees and thus violates Sec 8(b)(1)(A) and (2) ofthe Act Consistent with the General Counsel's concession "that the UnionPennsylvania),on behalf of the GeneralCounsel of theNational LaborRelations Board,herein called the GeneralCounseland the Board.Italleges that Respondent hadengaged in unfair labor practices proscribed by Section8(b)(1)(A) and (2) of the Actby engaging in a strike inviolation of a contractual no-strike clause for the purposeof causing or attempting to cause KellyFoundry andMachineCo., Inc. (herein called theCompany or theEmployer),to remove the ChargingPartyfrom his positionas a moulding machine operator.In itsduly filedanswer Respondent denied the commis-sion of anyunfair labor practices.Upon the entirerecord and from my observation of thewitnesses I make the following:FINDINGS OF FACT1.THE EMPLOYER'S BUSINESSKellyFoundryandMachineCo., Inc.,isaWestVirginia,corporation engaged in the production andnonretail sale offoundry products. During the 12-monthperiodimmediately preceding the issuance of the com-plainttheCompany shippedgoods valued in excess of$50,000 directlyto points located outside the State of WestVirginia.I find thatKelly Foundryand MachineCo., Inc.,at all times material has been an employer engaged incommerce within the meaning of Section2(6) and (7) ofthe Act.11.THE LABOR ORGANIZATIONInternationalUnion of District 50, Allied and TechnicalWorkers of the UnitedStatesand Canada and its Local13102 at alltimes material has been a labor organizationwithinthe meaningof Section 2(5) of the Act.111.THE UNFAIR LABOR PRACTICESSinceFebruary1946,when it was certified as acollective-bargaining representativeof theCompany'sproduction and maintenance employees the Union hasbeen the sole representativeof such employees. Thecurrent contract in effect at all times material containsseniorityand grievanceprocedureprovisions and a no-strike clause.In earlyMarch 1971 the ChargingPartyJohn Fenster-macher(at all times material a union member in goodstanding)was laid off from hisjob as amoulding machineoperator.On June 1 he was recalledto workas a moulderpresumablyin violation of the seniority provisions of thecontract.' Instead of attemptingto correctthematterthrough the grievance procedure of the contract, the Unionwent out on strike in violation of thecontract.Underpressure of the strike(whichlastedonly I day) theEmployer replacedFenstermacher with a moulder of morehad a (colorable)claim under the contract,"when Respondent offeredevidence regarding the details of its dispute with the Employer the GeneralCounsel objected on the grounds that the validity of the Union's position inthis respect was immaterial I sustained the objection indicating that in viewof the General Counsel's contention I would consider that the case wasbeing tried on the theory that the Union's claim regarding Fenstermacherwas legitimate under the contract and made in good faith.201NLRB No. 58 DISTRICT 50, ALLIED AND TECHNICALWORKERSseniority and offered Fenstermacher (as suggested by theUnion) a job in the plant to which his seniority entitledhim. He refused the offer and filed charges.The General Counsel contends that the Unionin strikingto force Fenstermacher's replacement breached its duty offair representation as requiredby theBoard's ruling inMiranda Fuel Company, Inc.,140 NLRB 181. That caseheld that an exclusive bargaining representative was underthe duty to treat all represented employees fairly andimpartially and proscribed any union action based onirrelevant,inviduous, or unfair considerations or classifica-tions.Nonetheless, the General Counsel concedes that inMirandathe union's objective (the reduction of seniority ofone Lopuch) was not sanctioned by the collective-bargain-ing agreement in effect between the union andMiranda.Here, in contrast, the question of Festermacher's recall wascovered and controlled by the seniority provisions of thecollective-bargaining contract.The General Counsel does not claim, nor could he, thathad the Union pursued the Fenstermacher matter via thegrievancemachinery of the contract it would be inviolation of the Act. Since Fenstermacher was not entitledunder the contract by reason of his seniority to be recalled361to the job of moulder when he was recalled, thereobviously wouldbe no discrimination within the meaningof Section 8(a)(3) if the contract's terms wereinvoked tocorrect his wrongful recall.Iam unable to see howachieving the same result outside the terms of the contractwould be discriminatory either.It can be assumed that the employees knew their rightfulpositions on the seniority roster.Thusthey would haveknown that Fenstermacher was not entitled to be recalledwhen he was and would be aware that his replacementinvolved no discrimination.Indeed, as I seeit,the onlypossible discrimination here would have been if the Unionhadnotacted to correct the Company's improper recall ofFenstermacher.In such case it would follow that theUnion'sfailure to act would have beendiscriminatory infavor ofFenstermacher as againstthe seniorityrights ofthe other employees.I agree with Respondent's contentionthat the General Counsel has failed to show discriminationwithin the meaning of Section 8(a)(3) ofthe Act by theEmployer against Fenstermacher and further that he hasfailed to show any cause or attempt to cause suchdiscrimination on the part of the Union.Accordingly, Irecommend dismissal of the complaint.